EXHIBIT 10.64

AGREEMENT

This Agreement (“Agreement”) is made on August 31, 2018 by and between Modal
Manufacturing, LLC (“Modal”), a Florida limited liability company, with its
principal place of business at 10190 Riverside Drive, Suite 103, Palm Beach
Gardens, FL 33410 and CPM Medical Consultants, LLC a Texas limited liability
company (“Stocking Distributor”) with its principal place of business at: 1565
North Central Expressway, 2nd Floor, Richardson, Texas 75080.

Recitals

WHEREAS, Modal is a manufacturer of orthopedic implants and related medical
devices manufactured and/or sold by Modal and other manufacturers (“Other
Manufacturers”).

WHEREAS, Modal and Stocking Distributor wish to memorialize the terms and
conditions pursuant to which Stocking Distributor shall have the right to
promote, market, and solicit orders for the purchase and use of Modal products
on behalf of Modal;

NOW, THEREFORE, in consideration of the mutual covenants set forth herein, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereby agree as follows.

Terms

1.Appointment as Stocking Distributor. Effective on the date set forth above,
Modal hereby grants Stocking Distributor the non-exclusive right to promote the
sale of products distributed by Modal manufactured by Modal or sold under the
Modal trademark (hereinafter “Modal Products”) or products manufactured by Other
Manufacturers or sold under other trademarks (“Other Products”).

2.Nature of Relationship.

(a)Stocking Distributor acknowledges, understands, and agrees that it will be
acting as a sales representative for Modal, although Modal periodically refers
to its representatives as “stocking Distributors” or “sub-stocking
Distributors”. Modal shall sell initial sets to Stocking Distributor at the
price listed in Exhibit A, and the quota purchased by the Stocking Distributor
is listed in Exhibit B. The payment terms for the initial purchase of sets shall
be according to the terms of the individual invoices. Modal shall bill Stocking
Distributor the prices for replenishments according to the prices listed in
Exhibit B. Payment terms shall be net forty-five (45) days or as agreed to in
writing by both parties.

(b)Stocking Distributor further acknowledges, understands and agrees that he/she
is an independent contractor and not an employee of Modal. Stocking Distributor
is not authorized to transact business, incur any obligations in the name of or
for the account of Modal, and shall not make any promise, warranty or
representation with respect to Modal Products or Other Products or any other
matter on Modal or Other Manufacturer’s behalf. Stocking Distributor will not be
deemed an agent of Modal for any purpose whatsoever, and neither Stocking
Distributor nor any of its agents or employees will have any right or authority
to assume or create any obligation of any kind, whether express or implied, on
behalf of Modal. This Agreement is not a

 

--------------------------------------------------------------------------------

 

franchise agreement and does not create a franchise relationship between the
parties and if any provision of this Agreement is deemed to create a franchise
between the parties, then this Agreement will be deemed null and void and will
automatically terminate as if such provision had been deemed unenforceable by a
court as provided in Paragraph 21 of this Agreement.

3.Stocking Distributor agrees to use his/her best efforts to promote the sale of
Modal Products on behalf of Modal. It is understood and agreed that Modal, in
its sole discretion, shall determine what products constitute Modal Products or
Other Products and such determination may be changed by Modal from time to time
in its sole discretion.

4.Acceptance, Merger, Integration, and Modification. Stocking Distributor’s
acceptance of this Agreement is limited exclusively to the acceptance of the
terms and conditions set forth in this Agreement only. This Agreement, which
includes all the terms and conditions hereunder, and any exhibits, manuals,
policies, riders, and/or ancillary agreements attached hereto or incorporated
herein, is intended to be the exclusive and final statement of the terms and
understandings relative to the subject matter hereof, merging herein and
superseding all prior negotiations and prior written or oral agreements between
the parties as to the subject matter of this Agreement and the parties’
relationship. In the event there is a conflict between this Agreement and any
materials incorporated hereto or herein by reference, the terms of this
Agreement shall prevail.

5.Term. It is agreed and understood that the term of this Agreement shall be
perpetual and shall establish a perpetual obligation between the parties, except
for Stocking Distributor’s failure to pay any indebtedness to Modal when due,
and upon such occurrence, Modal may terminate this Agreement immediately.
Notwithstanding the foregoing, the Stocking Distributor shall have a cure period
of up to thirty (30) days to pay any indebtedness due to Modal under this
Agreement.

6.Remedies in the Event of Default or Termination. In the event of default by
Stocking Distributor and/or termination for cause under the preceding Paragraph
5, Modal shall, in addition to any and all remedies at law or in equity, be
afforded all of the remedies of a secured party under the Uniform Commercial
Code of the State of Texas. In the event of a default and/or termination for
cause, Modal may, in addition to pursuing any of the remedies provided by law,
equity or as set forth in this Agreement, refuse to provide any Modal Products,
Other Products or services under this Agreement or otherwise and may immediately
cancel this Agreement and any pending orders without liability to Stocking
Distributor. Moreover, in the event of default and/or termination, with or
without cause, Modal may immediately, without notice or demand, declare all debt
or payments due it, (for inventory, instruments or otherwise) including any
principal balance remaining unpaid and all unpaid interest thereon, immediately
due and payable in full, and may further offset any amounts due for commission
or otherwise to satisfy the accelerated indebtedness due Modal. To the fullest
extent permitted by law, Modal’s rights and remedies under this Agreement and
otherwise shall be cumulative and not exclusive.

7.Confidential Information. Stocking Distributor recognizes that, because of the
nature of Modal’s business, Stocking Distributor will, during the term of this
Agreement, become acquainted with Modal’s customers and will be given access to
certain Confidential Information (as hereinafter defined) related to Medal’s
customers and to certain other valuable proprietary

- 2 -

 

--------------------------------------------------------------------------------

 

information of a confidential nature which is developed, compiled and utilized
by Modal in its business. Stocking Distributor shall not, during the term of
this Agreement or thereafter, disclose any item of Confidential Information of
Modal to any third party or use any such item for Stocking Distributor’s benefit
or for the benefit of any third party without the prior written consent of
Modal, until such time as such Confidential Information shall have properly
become known to the general public. For purposes of this Agreement, the term
“Confidential Information” shall mean and refer to, without limitation, (a) any
information or documentation maintained as confidential or secret, or of a trade
secret or confidential nature which is required to be maintained as such for
continued success of the business of Modal or (b) any information identifying
the customers to whom Modal sells its products, including but not limited to
product or customer requirements, customer needs, customer idiosyncrasies,
customer preferences or practices, pricing information, discount schedules and
related information.

8.Allocation of Modal Products and Other Products. Stocking Distributor
understands that Modal Manufacturing, Other Manufacturers and/or Modal supply
products to numerous stocking distributors and face fluctuations in the demand
for products, and that there are a variety of factors which Modal, Modal
Manufacturing and Other Manufacturers may properly take into account in
allocating products to their respective stocking distributors. Modal reserves
the right to allocate products among its stocking distributors in whatever
manner it deems in its sole discretion to be in its best interests. In no event
shall Modal be liable to Stocking Distributor for any loss of profits, loss of
business, expenses or costs arising from or alleged to arise from any failure to
supply or delay in supplying Modal Products and Other Products to Stocking
Distributor, or for any consequential, contingent, incidental or special damages
caused or alleged to be caused from such failure or delay.

9.Assignment.

(a)No Right of Assignment. It is further understood and agreed that this is an
agreement for Stocking Distributor’s personal services and that Stocking
Distributor does not have the authority to assign any rights or obligations
hereunder to any other person; provided, however, that Stocking Distributor may
retain the services of sales associates, clerical personnel and other employees
to effect the purposes of this Agreement.

(b)Modal’s Right of Assignment. Notwithstanding any provision to the contrary,
Stocking Distributor agrees that Modal, in its sole discretion, has the
authority to assign its rights and obligations under this Agreement and this
Agreement shall inure to the benefit of Modal successors and assigns.

10.Limitation of Liability and Waiver of Punitive Damages.

(a)Limitation of Modal’s Liability. To the fullest extent permitted by law,
Modal’s entire liability, if any, for any controversy, action, cause of action,
demand, claim, or dispute (in tort, contract or otherwise), is limited solely to
the amount of commission earned by Stocking Distributor during the six (6) month
period immediately preceding the commencement of dispute resolution proceedings
(described more fully in Paragraph 15), or the amount of actual compensatory
damages, whichever is the lesser amount. Notwithstanding the foregoing, Modal
shall not, in any event, be liable for indirect, special, incidental or
consequential damages; lost

- 3 -

 

--------------------------------------------------------------------------------

 

profits; damage to business reputation or business interruption, arising under,
or as a result of the breach of this Agreement or otherwise. The limitation of
liability set forth herein does not affect any other provision of this Agreement
and creates no substantive rights of action against Modal.

(b)Mutual Waiver of Punitive Damages and Claims. To the fullest extent permitted
by law, the parties waive and relinquish any and all claims, actions or causes
of action, whether present, future or contingent, for exemplary, statutory or
punitive damages in excess of compensatory damages, regardless of whether such
claims now exist, or shall arise in the future.

11.Dispute Resolution.

(a)Scope. Any controversy, demand, claim, dispute, action, cause of action
arising from or in any way connected with this Agreement, the breach,
termination or invalidity thereof, or the stocking distributor relationship
between or among the parties, whether in tort, contract or otherwise, including,
but not limited to, all fraud claims, statutory claims, claims under any dealer
or franchise act, antitrust claims, or any other civil claims or causes of
action of any kind or nature (collectively referred to as a “dispute”), arising
at any time, shall be fully and finally resolved according to the dispute
resolution procedures set forth in this Paragraph 15, which are the sole and
exclusive procedures for the resolution of any and all disputes.

(b)Governing Law. This Agreement shall be governed by the laws of the State of
Texas and, subject to the provisions of this Paragraph 15, there shall be no
provision preventing either party from seeking redress in a court of competent
jurisdiction, with an agreed upon venue of Collin County, Texas. The prevailing
party shall be entitled to recover their costs and a reasonable attorneys’ fee.

(c)Mediation. As a condition precedent to the commencement of any legal action,
the Parties shall in good faith first attempt to resolve any dispute or
disagreement using mediation. The mediation shall be commenced and held in
accordance with the American Arbitration Association (“AAA”) Commercial Dispute
Resolution Procedures, in effect at the time of the request for mediation. The
AAA shall administer the mediation, including the selection and appointment of
the mediator, which shall be in accordance with the AAA Rules, provided however,
that the mediator appointed must possess at least five (5) years of full or
part-time experience as a commercial mediator. Unless otherwise agreed upon by
the Parties, the meditation conference shall be held in Collin County, Texas.

Upon the appointment of the mediator, the mediator and the parties shall
determine the date, time and length of the mediation conference. The AAA is not
limited to any geographical area or mediator fee range with respect to the
source of a neutral mediator. The mediation conference shall be held within
ninety (90) days of the date of appointment of the mediator. In the event that
the mediation conference is not commenced within this ninety (90) day period,
any Party is free to commence a legal action.

The fees, costs and expenses of the mediator and the AAA’s administration of the
mediation process shall be borne equally by the parties. Each party shall be
responsible for paying its own attorneys’ fees, costs and expenses of the
mediation process.

- 4 -

 

--------------------------------------------------------------------------------

 

(d)Confidentiality. The parties shall treat all aspects of the dispute
resolution proceedings including without limitation, discovery, testimony and
other evidence, briefs and any resulting settlement as strictly confidential. In
the event of litigation, the parties agree that they will enter into an agreed
confidentiality and protective order that shall govern the handling of all
confidential and trade secret materials. No disclosures relating to the dispute
resolution procedures shall be made unless required by law.

12.Notification of Product Complaints. In the event Stocking Distributor
receives notice of a complaint or claim relating to Modal, Modal Products or
Other Products, Stocking Distributor shall promptly notify Modal of such
complaint and cooperate with Modal in any inquiry, investigation, discussion,
negotiation, mediation or resolution of such complaint.

13.Indemnification by Modal. Modal agrees to defend, indemnify and hold Stocking
Distributor harmless from and against any and all claims, damages and expenses,
including costs and attorneys’ fees, arising from or alleged to arise from: (a)
a material breach of this Agreement by Modal, or (b) the sole negligence of
Modal; provided, however, that the foregoing indemnification excludes any injury
or liability for bodily injury or property damage resulting from alleged
deficiencies, defects or labeling of Modal Products and Other Products which do
not result from Medal’s sole negligence and from claims arising from or alleged
to arise from the joint, several or contributory negligence of Modal and
Stocking Distributor.

14.Indemnification by Stocking Distributor. Stocking Distributor agrees to
defend, indemnify and hold harmless Modal, its officers, agents, employees,
successors, and corporate affiliates from and against any and all claims,
damages, and expenses, including costs and attorneys’ fees, arising from or
alleged to arise from: (a) any breach by Stocking Distributor of any term or
condition in this Agreement; (b) any act or omission of Stocking Distributor
including all acts or omissions in connection with the operation of Stocking
Distributor’s business or the performance of Stocking Distributor’s obligations
under this Agreement; or (c) Stocking Distributor’ s misrepresentation,
mishandling, alteration, modification, misuse or repackaging of Modal Products
and Other Products after receipt of same from Modal. The foregoing
indemnification shall apply whether such claim, damage or expense is or is
alleged to be caused in part by Modal’s joint, several or comparative
negligence, by Modal’s breach of contract or warranty; or any breach of duty by
Modal, or as a result of Modal’s strict or other product liability.

15.Notices. All notices required to be given under the terms of this Agreement
or which either of the parties may desire to give hereunder shall be in writing
and shall be deemed to be given when personally delivered or sent by United
States mail, postage prepared, to the parties at the addresses set forth in the
preamble of this Agreement, or to such other persons or addresses as either
party shall furnish to the other in writing.

16.Severability. Should any part of this Agreement be declared invalid or
illegal by a court or other competent authority having jurisdiction over the
matter and any party thereto, such decision shall not affect the validity of the
remaining portion hereof and shall remain in full force and effect as if the
invalid portion were never a part of this Agreement when it was executed.

17.Reasonableness of Terms. Modal and Stocking Distributor stipulate and agree
that the terms and covenants contained in this Agreement are fair and reasonable
in all respects,

- 5 -

 

--------------------------------------------------------------------------------

 

including the time periods and geographical coverage, and that the restrictions
contained herein are designed for the reasonable protection of Modal’s business
and to ensure that Stocking Distributor does not engage in unfair competition
with Modal. In the event that a court of competent jurisdiction determines that
any of the terms or provisions of this Agreement are unreasonable, the court may
limit the application of any provision or term, or modify any provision or term,
and proceed to enforce the Agreement as so limited or modified.

18.Waiver of Breach. The waiver or failure of either party to exercise in any
respect any right provided for under this agreement shall not be deemed to be a
waiver of any future right hereunder.

19.Governing Law. This Agreement (including, but not limited to, the validity,
performance, interpretation and enforcement thereof), our relationship
established thereunder, and any dispute between us shall be governed by and
subject to the internal laws (exclusive of conflicts of law provisions) and
decisions of the courts of the State of Texas.

20.Headings. The headings used herein are for convenience only and do not limit
or expand the contents of this Agreement.

Modal Manufacturing, LLC

By: Overlord Modal 51, LLC a Texas limited liability company

Its: Member

By: MedTech Family Trust Dated October 1, 2014 a Texas situs trust

Its: Manager


By:

Its:

 

STOCKING DISTRIBUTOR

MEDICAL CONSULTANTS, LLC


By:
Its:

 

 

- 6 -

 

--------------------------------------------------------------------------------

EXHIBIT 10.64

EXHIBIT A
Pricing

The Stocking Distributor’s pricing will be 33% over Modal’s cost. The Stocking
Distributor shall pay 50% of the cost of the product upon delivery of the order
and the remaining 50% shall be due forty-five (45) days after delivery of the
product.

 

--------------------------------------------------------------------------------

 

EXHIBIT B
Quota

The Stocking Distributor agrees to purchase a minimum of $1,000,000 per year
from Modal.

 